DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 15/773237, filed on 05/03/2018. Claims 1-6 are still pending in the application.

Election/Restrictions
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.
Applicant’s election of Species I in the reply filed on 03/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hoisting machine in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a car" in line 2. It is unclear if this is the same limitation as “an elevator car” from line 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,873,592 to Powers (henceforth referred to as Powers).
Regarding claims 1-2, Powers discloses an emergency stop device for an elevator car (i.e. Fig. 1), comprising: 
a link (i.e. Fig. 3A, ref. 144a, 144b and Fig. 4, ref. 158) configured to be rotated about a rotary shaft (i.e. Fig. 1, ref. 134) installed on a car (i.e. Fig. 1) by a movement of a speed governor rope (i.e. Fig. 1, ref. 60); 
a rail stopper (i.e. Fig. 3A, ref. 140) provided to one end of the link; 
a roller guide (i.e. Fig. 2A, counterpart to ref. 140) mounted to the car; and 

wherein the elastic member has a spring reaction force which prevents the rail stopper from being brought into abutment against the roller guide even when the rail stopper is displaced by the link along with the movement of the speed governor rope at a time of braking of a hoisting machine (i.e. Fig. 1, ref. 20), and the elastic member has a characteristic which causes the spring force to be reduced to bring the rail stopper into abutment against the roller guide when the displacement exceeds a preset threshold value due to further displacement by the link along with the movement of the speed governor rope at a time of occurrence of rope breakage (i.e. column 6, lines 30-46). 
Wherein the displacement of the elastic member occurs in a direction in which the elastic member is pressed, and the elastic member has a pre-bent portion formed in an intermediate portion and has a characteristic which causes the elastic member to be bent at the bent portion when the displacement of the elastic member exceeds the threshold value (i.e. column 6, lines 30-46: intermediate portion can be formed by more than one spring, ref. 154, connected in series)
Wherein the displacement of the elastic member occurs in a direction in which the elastic member is pulled, and the elastic member has a characteristic which causes the elastic member to be partially broken when the displacement of the elastic member exceeds the threshold value (i.e. column 6, lines 30-46). 
Conclusion

US Patent No. 4,565,264 to Kunii teaches an elevator with a link and a spring.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654